UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53744 Single Touch Systems Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4122844 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2235 Encinitas Blvd., Suite 210 Encinitas, California 92024 (Address of principal executive offices) (760) 438-0100 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of August 7, 2011:129,609,892 shares of common stock 1 Table of Contents Contents Page Number PART I FINANCIAL INFORMATION Item 1 Interim Financial Statements June 30, 2011 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statement of Operations 5 Condensed Consolidated Statement of Cash Flows 6 Notes to the Interim Financial Statements 9 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 25 PART II OTHER INFORMATION Item 1 Legal Proceedings 25 Item1A Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 (Removed and Reserved) 25 Item 5 Other Information 25 Item 6 Exhibits 26 SIGNATURES 26 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Interim Financial Statements June 30, 2011 SINGLE TOUCH SYSTEMS INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable - trade Accounts receivable - related party Prepaid expenses - other Total current assets Property and equipment, net Other assets Capitalized software development costs, net Intangible assets: Patents, net Patent applications cost Deposits and other assets Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements 3 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED CONSOLIDATED BALANCE SHEETS - continued June 30, September 30, (Unaudited) Liabilities and stockholders 'equity Current liabilities Accounts payable and accrued expenses $ $ Accrued compensation Accrued compensation - related party - Current obligation on patent acquisitions Convertible debentures - related parties, including accrued interest, net of discounts - Total current liabilities Long-term liabilities Obligation on patent acquisitions - Total liabilities Stockholders' equity Preferred stock,$.0001 par value; 5,000,000 shares authorized; none outstanding - - Common stock, $.001 par value; 200,000,000 shares authorized; 129,609,892 shares issued and outstanding as of June 30, 2011 and 123,676,892 shares issued and outstanding as of September 30, 2010 Additional paid-in capital Accumulated deficit ) ) Common stock subscriptions receivable - ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements 4 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Nine Months Ended June 30, June 30, Revenue Wireless applications $ Operating Expenses Royalties and application costs Research and development Stock based compensation - non employees - Compensation expense,including stock based compensationduring the three and nine months ended June 30, 2011 of $260,000 and $3,436,424, respectively Depreciation and amortization Professional fees Consulting fees General and administrative Total operating expenses Loss from operations ) Other Income (Expenses) Changes in fair value of derivative and warrant liability - ) - ) Loss on settlement of indebtedness - ) ) ) Interest expense ) Net income (loss) before income taxes ) Provision for income taxes - - ) ) Net income (loss) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements 5 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended June 30, Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of discount onconvertible debt - Impairment loss - Depreciation expense Amortization expense - software development costs Amortization expense - patents Provision for bad debts - Loss on settlement of indebtedness Stock based compensation - (Increase) decrease in assets (Increase) decrease in accounts receivable ) ) (Increase) decrease in prepaid expenses (Increase) decrease in deposits and other assets - Increase (decrease) in liabilities Increase (decrease) in accounts payable ) ) Increase (decrease) in accrued compensation ) Increase (decrease) in accrued expenses ) ) Increase (decrease) in accrued interest Increase (decrease)in derivative liability - Net cash used in operating activities ) ) Cash Flows from Investing Activities Purchase of property and equipment ) ) Purchase of patent and patent applications ) ) Capitalized software development costs ) ) Net cash used in investing activities $ ) $ ) The accompanying notes are an integral part of these financial statements 6 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS - continued For the Nine Months Ended June 30, Cash Flows from Financing Activities Proceeds from issuance of common stock $ $ Offering costs - ) Fees paid pursuant to a warrant settlement ) - Proceeds received from related parties - Proceeds from issuance of convertible debt - Repayments on related party loans ) ) Principal reduction on notes payable ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Beginning balance - cash Ending balance - cash $ $ Supplemental Information: Interest expense paid $ $ Income taxes paid $ $ Non-cash investing and financing activities: During the nine months ended June 30, 2011, the Company issued 944,316 sharesof its common stock through the cashless exercise of 1,050,000 warrants. During the nine months ended June 30, 2011, the Company issued 723,684 sharesof its common stock through a settlement with a former Note holder as to the number of shares he was entitled to in the original conversion of his note. The Company recognized a loss of $651,315 on the issuance of the 723,684 shares. During the nine months ended June 30, 2011, the Company issued 3,400,000 sharesof its common stock to two officers as compensation. The shares were valued at $2,960,000 and charged to operations as compensation expense. In June 2011, the Company issued 100,000 shares of its common stock to its outside legal counsel valued at $50,000, which was charged to operations. During the nine months ended June 30, 2011, the Company charged $575,857 to equity relating to the amortization of discounts on related party convertible debt (See Note 9). During the nine months ended June 30, 2011, the Company granted options toits officers, employees, employees and certain consultants to purchase 21,155,000 sharers of the Company's common stock. Of the options granted, 10,655,000 vested during the period and were valued at $1,245,808which were charged to operations. The accompanying notes are an integral part of these financial statements 7 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS - continued For the nine months ended June 30, 2010 During the nine months ended June 30, 2010, the Company issued 612,500 common shares in cancellation of professional and consulting fees totaling $368,304. The shares were valued at their respective market value ondate of issuance and the Company recognized a loss on the settlement of debt in the amount of $97,977. During the nine months ended June 30, 2010, the Company issued a total of 28,993,896 common shares to the Company's then President, in cancellation of convertible debt totaling $2,319,512. During the nine months ended June 30, 2010, the Company issued a total of 918,063 common shares to the Company's then President's wholly owned company in cancellation of convertible debt due it totaling $73,445. During the nine-months ended June 30, 2010, the Company issued convertible promissory notes to its then President, and his wholly owned company evidencing the remaining balances due for loans, accrued interest and accrued compensation totaling $789,182. The Company also recorded a discount on these two notes of $789,182 for the beneficial conversion features of these notes. The $789,182 was credited to equity. During the nine months ended June 30, 2010, the Company issued 1,607,521 shares in cancellation of notes payable and related accrued interest due third to parties totaling $596,346. The shares were valued at their respective market value on date of issuance and the Company recognized a loss on the settlement of debt in the amount of $1,831,011. During the nine months ended June 30, 2010 the Company recorded a $500,000 discount related to the beneficial conversion feature of a convertible note. During the nine months ended June 30, 2010, the Company issued 22,527,919 shares of its common stock for $10,192,004 in cash. During the nine months ended June 30, 2010 the Company issued 150,000 shares of its common stock to a Director through the exercise of an option. The shares were issued for $1,500 in cash. During the nine months ended June 30, 2010, the Company paid $134,320 and granted warrants to purchase 1,155,814 shares of the Company's common stock at $1 per share in connection with the Company's private stock offerings. The Company valued the warrants at their respective market value on date of the respective grants totaling $558,200. In addition, the Company accrued an additional $137,500 for fees due on its June 2010 share offerings. The total offering costs of $830,020 were offset against the proceeds received from the offerings. During the nine months ended June 30, ,2010, the Company charged $1,045,930 to equity relating to the amortization of discounts on related party convertible debt. During the nine months ended June 30, 2010, the Company acquired patents and patent applications from an unrelated third party for a total of $831,394 including the down payment of $550,000. The accompanying notes are an integral part of these financial statements 8 Table of Contents Single Touch Systems, Inc. Notes To Condensed Consolidated Financial Statements June 30, 2011 (Unaudited) 1. Business and Basis of Presentation Single Touch Systems Inc. (“the Company”) is an innovative mobile media solutions provider serving retailers, advertisers and brands.Through patented technologies and a modular, adaptable platform, its multi-channel messaging gateway enables marketers to reach consumers on all types of connected devices. The Company was originally incorporated on May 31, 2000, in the State of Delaware as Hosting Site Network, Inc. On May 12, 2008, the Company changed its name to Single Touch Systems Inc. The accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) which, in the opinion of management, are necessary to present fairly the financial position of the Company as of June 30, 2011, and the results of its operations and cash flows for the three months and nine months ended June 30, 2011 and 2010. Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to rules and regulations of the U.S. Securities and Exchange Commission (the “Commission”). The Company believes that the disclosures in the unaudited condensed consolidated financial statements are adequate to present an overview of the Company’s financial position that is not misleading. The unaudited condensed consolidated financial statements included herein should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2010 and filed with the Commission on December 29, 2010. The accompanying consolidated financial statements are prepared using the accrual method of accounting in accordance with accounting principles generally accepted in the United States of America. 2. Summary of Significant Accounting Policies Reclassification Certain reclassifications have been made to conform the 2010 amounts to 2011 classifications for comparative purposes. Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of Single Touch Systems Inc. and its wholly owned subsidiaries, Single Touch Interactive, Inc, and HSN, Inc. (an inactive company formed in New Jersey on August 21, 2001). Intercompany transactions and balances have been eliminated in the consolidation of the financial statements. Revenue Recognition Revenue is derived on a per message/notification basis through the Company’s patented technologies and a modular, adaptable platform, designed to create multi-channel messaging gateways for all types of connected devices.Revenue is recognized in accordance with Staff Accounting Bulletin (“SAB”) No. 101, Revenue Recognition in Financial Statements, as revised by SAB No. 104.As such, the Company recognizes revenue when persuasive evidence of an arrangement exists, title transfer has occurred, the price is fixed or readily determinable and collectability is probable. Sales are recorded net of sales discounts. Accounts Receivable Accounts receivable is reported at the customers’ outstanding balances less any allowance for doubtful accounts.Interest is not accrued on overdue accounts receivable. Allowance for Doubtful Accounts An allowance for doubtful accounts on accounts receivable is charged to operations in amounts sufficient to maintain the allowance for uncollectible accounts at a level management believes is adequate to cover any probable losses.Management determines the adequacy of the allowance based on historical write-off percentages and information collected from individual customers.Accounts receivable are charged off against the allowance when collectability is determined to be permanently impaired. Property and Equipment Property and equipment are stated at cost. Major renewals and improvements are charged to the asset accounts while replacements, maintenance and repairs that do not improve or extend the lives of the respective assets are expensed.At the time property and equipment are retired or otherwise disposed of, the asset and related accumulated depreciation accounts are relieved of the applicable amounts.Gains or losses from retirements or sales are credited or charged to income. 9 Table of Contents Depreciation is computed using straight-line and accelerated methods for financial reporting and income tax reporting purposes based upon the following estimated useful lives: Software development 2- 3 years Equipment 5 years Computer hardware 5 years Office furniture 7 years Long-Lived Assets The Company accounts for its long-lived assets in accordance with ASC Topic 360-10-05, “Accounting for the Impairment or Disposal of Long-Lived Assets.”ASC Topic 360-10-05 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost or carrying value of an asset may no longer be appropriate.The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the asset, including eventual disposition.If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and its fair value or disposable value.For the nine months ended June 30, 2011, the Company determined that none of its long-term assets were impaired. During the nine months ended June 30, 2010, the Company recognized an impairment loss of $53,999 pertaining to certain abandoned software development costs. Prepaid Royalties The Company’s agreements with licensors and developers generally provide it with exclusive publishing rights and require it to make advance royalty payments that are recouped against royalties due to the licensor or developer based on product sales. Prepaid royalties are amortized on a software application-by-application basis, based on the greater of the proportion of current year sales to total current and estimated future sales or the contractual royalty rate based on actual net product sales. The Company continually evaluates the recoverability of prepaid royalties, and charges to operations the amount that management determines is not likely to be recouped at the contractual royalty rate in the period in which such determination is made or at the time the Company determines that it will cancel a development project. Prepaid royalties are classified as current and non-current assets based upon estimated net product sales within the next year. Capitalized Software Development Costs The Company capitalizes internal software development costs subsequent to establishing technological feasibility of a software application. Capitalized software development costs represent the costs associated with the internal development of the Company’s software applications. Amortization of such costs is recorded on a software application-by-application basis, based on the greater of the proportion of current year sales to total of current and estimated future sales for the applications or the straight-line method over the remaining estimated useful life of the software application. The Company continually evaluates the recoverability of capitalized software costs and will charge to operations amounts that are deemed unrecoverable for projects it abandons. Issuances Involving Non-Cash Consideration All issuances of the Company’s stock for non-cash consideration have been assigned a dollar amount equaling the market value of the shares issued on the date the shares were issued for such services. The non-cash consideration received pertains to employees as well as professional and consulting services. Stock Based Compensation The Company accounts for stock-based compensation under ASC Topic 505-50, formerly SFAS No. 123R, "Share-Based Payment” and SFAS No. 148, "Accounting for Stock-Based Compensation - Transition and Disclosure - An amendment to SFAS No. 123.”These standards define a fair value-based method of accounting for stock-based compensation. In accordance with SFAS Nos. 123R and 148, the cost of stock-based compensation is measured at the grant date based on the value of the award and is recognized over the period in which the Company expects to receive the benefit, which is generally the vesting period. The value of the stock-based award is determined using the Black-Scholes Option Model, whereby compensation cost is the excess of the fair value of the award as determined by the pricing model at the grant date or other measurement date over the amount that must be paid to acquire the stock. The resulting amount is charged to expenses on the straight-line basis over the period in which the Company expects to receive the benefit, which is generally the vesting period. During the threeand nine months ended June 30, 2011, the Company recognized stock based compensation expense of $655,100 and $4,258,808, respectively. The $4,258,808 relates to the issuance of 3,000,000 shares of the Company’s common stock to its former President (current Executive Chairman) in December 2010 and 400,000 shares issued to its current Chief Executive Officer in May 2011 valued at a total of $2,960,000, the issuance of 100,000 shares to the Company’s outside legal counsel valued at $50,000, from the granting of optionsvalued at $903,708to employees, directors and consultants to purchase 9,655,000 shares of the Company’s common stock in December 2010 and from the granting of options valued at $345,100 to a consultant to purchase 1,000,000 shares of the Company’s common stock in June 2011. During the three and nine months ended June 30, 2010, the Company recognized stock based compensation expense of $0 and $1,152,625, respectively. The $1,152,625 relates to the granting of a common stock warrants to an advisor. 10 Table of Contents Loss Per Share The Company reports earnings (loss) per share in accordance with ASC Topic 260-10, "Earnings per Share." Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted average number of common shares available. Diluted earnings (loss) per share is computed similar to basic earnings (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted earnings (loss) per share has not been presented since the effect of the assumed exercise or conversion of stock options, warrants, and debt to purchase common shares would have an anti-dilutive effect. Potential common shares as of June 30, 2011 that have been excluded from the computation of diluted net loss per share include 31,558,486 warrants, and 29,830,000 options. Potential common shares as of June 30, 2010 that have been excluded from the computation of diluted net loss per share include 38,219,293 warrants, 8,675,000 options, and $1,289,182 of debt convertible into 3,484,276 shares of the Company’s common stock. Cash and Cash Equivalents For purpose of the statements of cash flows, the Company considers cash and cash equivalents to include all stable, highly liquid investments with maturities of three months or less. Concentration of Credit Risk The Company primarily transacts its business with one financial institution. The amount on deposit in that one institution may from time-to-time exceed the federally insured limit. Of the Company’s revenue earned during the three and nine month periods ended June 30, 2011, approximately 98%, and 98%, respectively, were generated from contracts with eight customers covered under the Company’s master services agreement with AT&T. Of the Company’s revenue earned during the three and nine month periods ended June 30, 2010, approximately 60% and 82%, respectively, were generated from contracts with four customers covered under the Company’s master services agreement with AT&T. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affects the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Convertible Debentures If the conversion feature of conventional convertible debt provides for a rate of conversion that is below market value, this feature is characterized as a beneficial conversion feature (“BCF”).A BCF is recorded by the Company as a debt discount pursuant to ASC Topic 470-20 “Debt with Conversion and Other Options.” In those circumstances, the convertible debt is recorded net of the discount related to the BCF and the Company amortizes the discount to interest expense or equity (if the debt is due to a related party) over the life of the debt using the effective interest method. Income Taxes The Company accounts for its income taxes under the provisions of ASC Topic 740,”Income Taxes” (formerly SFAS No. 109). The method of accounting for income taxes under ASC 740 is an asset and liability method. The asset and liability method requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between tax bases and financial reporting bases of other assets and liabilities. Recent Accounting Pronouncements In May2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No.2011-04—Fair Value Measurement (Topic 820); Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in United States Generally Accepted Accounting Principles (“U.S. GAAP”) and International Financial Reporting Standards (“IFRS”). ASU No.2011-04 provides clarity to the fair value definition in order to achieve greater consistency in fair value measurements and disclosures between U.S. GAAP and IFRS. Additional disclosures are required regarding transfers of assets between Level 1 and 2 of the fair value hierarchy and regarding sensitivity of fair values for Level 3 assets. The effective date of this amendment is for fiscal periods beginning after December15, 2011. The adoption of this amendment is not anticipated to have a material impact on the Company’s financial condition, results of operations or its liquidity. Other pronouncements issued by the FASB or other authoritative accounting standards groups with future effective dates are either not applicable or are not expected to be significant to the financial statements of the Company. 11 Table of Contents 3. Accounts Receivable Fees earned but not paid as of June 30, 2011, net of any revenue sharing, amounted to $824,059. Of this amount $38,651 is due from Activate, Inc., a related party. 4. Property and Equipment The following is a summary of property and equipment at June 30, 2011: Computer hardware $ Equipment Office furniture Less: accumulated depreciation ) $ Depreciation expense for the three months ended June 30, 2011 and 2010 was $24,286 and $20,894, respectively. Depreciation expense for the nine months ended June 30, 2011 and 2010 was $70,823 and $71,585, respectively. 5. Capitalized Software Development Costs The following is a summary of capitalized software development costs at June 30, 2011: Beginning balance – October 1, 2010 $ Additions Amortization ) Charge-offs - Ending balance $ Amortization expense for the three months ended June 30, 2011 and 2010 was $82,458 and $156,126, respectively.Amortization expense for the nine months ended June 30, 2011 and 2010 was $295,285 and $346,084, respectively. Amortization expense for the remaining estimated lives of these costs are as follows: Period ending June 30, 2011 $ $ 6. Intangible Assets On June 2, 2009, the Company entered into an Intellectual Property Rights Purchase and Transfer Agreement (“Agreement”) with Streamworks Technologies, Inc., a Delaware corporation (“Streamworks”). Pursuant to the Agreement, the Company acquired a portfolio of sixteen patents and patent applications related primarily to the management, streaming and routing of electronic media. In consideration for the portfolio, Streamworks received 3,666,667 common shares of the Company and warrants to purchase 1,833,334 shares of the Company’s common stock at an exercise price of $2.30 per share for a period of two years. The Company valued the intellectual property at the fair value of the common shares and warrants provided totaling $5,470,851. The property purchased, however, had not reached technological feasibility, therefore, the Company valued the technology at its estimated fair value of $104,418 and recognized an impairment loss during the year ended September 30, 2009 of $5,366,433. The Company is amortizing the technology’s estimated fair value of $104,418 over its seven-year estimated life. The Company incurred additional legal fees associated with the patent applications during the year ended September 30, 2010 of $37,163. Costs associated with patent applications upon which no patent has issued are not being amortized. Upon the issuance of a patent, its respective costs will be amortized over the patent’s estimated useful life. Costs associated with abandoned applications are charged to operations.On March 30, 2010, the Company was issued US Patent 7,689,706 “System and Method for Streaming Media.” The costs associated with this patent of $25,225 are being amortized over the patent’s estimated useful life of seven years. 12 Table of Contents On December 14, 2009, the Company’s Executive Chairman assigned all of his rights in a patent and various patent applications to the Company for a total of $244,840, which represented the total legal fees he incurred relating to the property transferred. Of the $244,840 total, $42,368 is allocated to the cost of the patent and $202,472 is allocated to the various patent applications. The Company incurred additional legal fees associated with the patent applications during the three months ended December 31, 2009 of $42,368. Costs associated with patent applications upon which no patent has been issued are not being amortized. Upon the issuance of a patent, its respective costs will be amortized over the patent’s estimated useful life. Costs associated with abandoned applications are charged to operations. On March 15, 2010, the Company purchased six patents and three patent applications from an unrelated third party (“the Seller”) for $900,000, of which $550,000 was paid on the execution of the purchase agreement and $175,000 was due on or before March 15, 2011 and was paid a timely manner. The final installment of $175,000 is due on or before March 15, 2012. As the agreement did not provide for any stated interest on the payments, the Company was required to impute interest on the payment stream. The Company present valued the payments at $831,394 using an effective interest rate of 15% in its computation. Of the $831,394, $706,685 was allocated to the purchased patents and $124,709 was allocated to the patent applications. The patents are being amortized over seven years. The value assigned to the patent applications upon which no patent has yet been issued is not amortized. Upon the issuance of a patent, its respective costs will be amortized over the patent’s estimated useful life. Costs associated with abandoned applications are charged to operations.The Company granted the Seller a license to utilize all acquired patents over their respective lives on a world-wide basis for no consideration. In addition, the Company is required to reserve ten abbreviated dialing codes for a five-year period for the Seller. In January 2011, the Company was issued US Patent 7,865,181 “Searching for mobile content” and US Patent 7,865,182 “Over-the-air provisioning of mobile device settings.” The costs associated with these patents totaling $29,254 are being amortized over the patents’ estimated useful lives of seven years. Amortization charged to operations for the three months ended June 30, 2011 and 2010 was $31,121 and $30,217, respectively. Amortization charged to operations for the nine months ended June 30, 2011 and 2010 was $93,838 and $42,037, respectively. A summary of patent costs subject to amortization at June 30, 2011 is as follows: Patent costs $ Less accumulated amortization ) $ A schedule of amortization expense over the estimated life of the patents is as follows: Period Ending June 30, 2011 $ Thereafter $ 7. Income Taxes As of June 30, 2011, for income tax purposes, the Company has unused operating loss carryforwards of approximately $29,500,000, which may provide future federal tax benefits of approximately $10,256,000 and which expire in various years through 2030 in addition to future state tax benefits of approximately $1,027,000 which expire in various years through 2021. An allowance of $11,283,000 has been provided to reduce the tax benefits accrued by the Company for these operating losses to zero as it cannot be determined when, or if, the tax benefits derived from these losses will materialize. Timing differences between expenses deducted for income tax and deducted for financial reporting purposes are insignificant and have no material impact on the differences in the reporting of income taxes. The provisions for income tax expense for the nine months ended June 30, 2011 and 2010 are as follows: Current Federal $
